Title: From George Washington to Alexander Hamilton, 14 August 1799
From: Washington, George
To: Hamilton, Alexander



Sir,
Mount Vernon, August 14th 1799

Enclosed are sundry letters (as mentioned on the other side) which have come to my hands, recommending Captain Edmund Taylor and Captain William K. Blue for the Office of Brigade Inspector.
As this Officer is to be appointed by the Inspector General I forward these letters for your consideration; and add, that I have not a personal knowledge of the Gentlemen recommended which

can enable me to give any further information respecting their merits or pretensions. With very great regard I am, Sir, Your most obedt Servt

Go: Washington


List of Letters enclosed.
Letter from Colo. Richd K. Meade recommendg Captn Taylor
 Do from Colo. Thomas Parker recommendg ditto—
 Do from Colo. Leven Powell recommendg Captn Blue
 Do from Colo. Thomas Parker recommendg ditto
 Do from Colo. T. Blackburn recommendg ditto.

